       Case: 1:18-cr-00464-JG Doc #: 20 Filed: 10/11/18 1 of 2. PageID #: 188




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )    CASE NO.: 1:18CR464
                                                    )
                      Plaintiff-Respondent,         )    JUDGE JAMES S. GWIN
                v.                                  )
                                                    )
 CESAR VELOZ-ALONSO,                                )
                                                    )
                      Defendant-Petitioner.         )


                                    NOTICE OF APPEAL

       Under 18 U.S.C. § 3731, the United States of America appeals to the United States Court

of Appeals for the Sixth Circuit from the oral order entered on October 10, 2018, by U.S. District

Judge James S. Gwin, granting release pending sentencing (bail) to the defendant, Cesar Veloz-

Alonso. The United States has obtained authorization from the Office of the Solicitor General.

                                                         Respectfully submitted,

                                                         JUSTIN E. HERDMAN
                                                         United States Attorney

                                              By:       /s/ Danielle K. Angeli
                                                        Assistant United States Attorney
                                                        United States Court House
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, Ohio 44113
                                                        (216) 622-3875
                                                        (216) 522-8355 (facsimile)
                                                        Danielle.Angeli@usdoj.gov
       Case: 1:18-cr-00464-JG Doc #: 20 Filed: 10/11/18 2 of 2. PageID #: 189



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of October 2018, a copy of the foregoing Notice of

Appeal was filed electronically. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.



                                                      /s/ Danielle K. Angeli
                                                      Danielle K. Angeli
                                                      Assistant U.S. Attorney




                                                  2
